F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            APR 4 2003
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    MARCIANO BRIONES,

                 Plaintiff-Appellant,

    v.                                                    No. 02-1140
                                                     (D.C. No. 00-CS-1781)
    GALE NORTON, Secretary of the                          (D. Colo.)
    U.S. Department of the Interior,

                 Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before EBEL , HENRY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Marciano Briones appeals from a judgment of the district court

following a bench trial before a magistrate judge. Mr. Briones was represented by

counsel during the district court proceedings, but is proceeding      pro se on appeal.

Mr. Briones, a Hispanic male who was sixty-six at the time of the events in

question, filed suit against his employer, the United States Department of the

Interior, alleging he was twice not selected for promotion as a result of illegal

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e-17. His final, second amended complaint alleged he was not selected for

a management position at the Bureau of Land Management (BLM) in 1998 because

of age discrimination and as reprisal for employment discrimination complaints he

made between 1989 and 1991. His second amended complaint also alleged he was

not selected for a management position at the Fish and Wildlife Service (FWS) in

1998, because of national origin, age, and gender discrimination.

       The case was tried to a magistrate judge by consent of the parties.     See

28 U.S.C. § 636(c). Mr. Briones testified, as did the six BLM and FWS employees

involved in the two job selections at issue. At the conclusion of the trial, the

magistrate judge issued a thirty-page decision, with detailed findings of fact and

conclusions of law, ruling in favor of the defendant on all counts. The magistrate

judge ruled that the individuals involved in the two job selections did not select

Mr. Briones for the two positions in question because, after reviewing the


                                            -2-
candidates’ prior experience, knowledge, skills, and abilities, and conducting

interviews with the candidates, each concluded Mr. Briones was not the most

qualified person for the jobs in question. The magistrate judge further found that

no member of either selection panel took into consideration Mr. Briones’s age,

national origin, sex, or prior employment discrimination complaints in rating the

candidates’ qualifications or in not selecting Mr. Briones for the position.

       On appeal from a bench trial, we review the magistrate judge’s “findings of

fact for clear error and the court’s conclusions of law de novo.”   EEOC v. Wiltel ,

Inc. , 81 F.3d 1508, 1513 (10th Cir. 1996). Mr. Briones makes a conclusory

assertion on appeal that the magistrate judge erred because he was more qualified

for the two positions than the candidates selected. There is ample evidence in the

record, however, from which a factfinder could conclude that Mr. Briones was not

the most qualified candidate for either position. Thus, we conclude that the

magistrate judge’s findings in this regard are not clearly erroneous. Mr. Briones

also alleges collusion between the Department of Interior, the United States

Attorneys Office, and the magistrate judge. He presents no evidence in support of

this purely speculative assertion, which we find to be without merit.

       Mr. Briones also complains the magistrate judge curtailed, eliminated, and

overruled relevant facts related to the selection process. He fails to specify what

evidence he believes was wrongly curtailed or excluded or to identify where in the


                                             -3-
record he objected to any ruling by the magistrate judge with respect to any

allegedly excluded evidence. Further, from our own review of the record, we are

unable to locate any evidentiary rulings by the magistrate judge about which

Mr. Briones objected, or instances in which the magistrate judge excluded any

evidence Mr. Briones sought to introduce. Thus, we are unable to consider these

contentions. See Lopez v. Behles (In re Am. Ready Mix, Inc .), 14 F.3d 1497, 1502

(10th Cir. 1994); see also Fed R. Evid. 103(a)(2); 10th Cir. R. 28.2(C)(3)(a)

(“Briefs must cite the precise reference in the record where a required objection

was made and ruled on, if the appeal is based on . . . a failure to admit or exclude

evidence.”).

       Mr. Briones generally alleges judicial bias on the part of the magistrate

judge, but he complains only about the judge’s unfavorable ruling. This is

insufficient to demonstrate judicial bias.    See Liteky v. United States , 510 U.S.

540, 555 (1994) (holding that adverse rulings at trial may provide grounds for

appeal, but they are insufficient alone to show bias).

       Finally, Mr. Briones appears to request a jury trial. This claim is also

without merit. Mr. Briones never requested a jury trial during the district court

proceedings and, indeed, expressly consented to have the magistrate judge conduct

all the proceedings, including a bench trial.




                                             -4-
     The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                  Entered for the Court



                                                  Robert H. Henry
                                                  Circuit Judge




                                       -5-